Citation Nr: 0823737	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Whether the veteran is eligible for Department of Veterans 
Affairs (VA) benefits based on status as a former prisoner of 
war (POW)  


REPRESENTATION

Appellant represented by:   [redacted], Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 decision of the VA Regional 
Office (RO) in Providence, Rhode Island.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

Good cause having been shown, this case has been advanced on 
the docket. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).  

During the May 2008 hearing, the veteran indicated that he 
believes he suffers from PTSD as a result of his combat 
service.  Hearing transcript at 28.  This appears to be a 
claim for entitlement to service connection for PTSD.  This 
matter is referred to the RO for appropriate action.  

In this regard, it is important to note that it appears a VA 
medical center has, in the past, attempted to evaluate the 
veteran for PTSD, with no success.  While the issue of 
service connection for PTSD is not before the Board at this 
time, this issue was addressed, as length, at the hearing 
held before the Board.  In addressing the claim before the 
Board at this time, the possibility that a part of the 
veteran's difficulty with the current issue before the Board 
may be related to PTSD became apparent.  The RO, the 
veteran's representative, and most importantly, the veteran, 
are asked to work together to address this issue as 
expeditiously as possible. 


FINDING OF FACT

The veteran was not forcibly detained or interned by an enemy 
or foreign government, the agents of either, or a hostile 
force, during active service.  


CONCLUSION OF LAW

The veteran is not a former prisoner of war and not eligible 
for VA benefits based on former prisoner of war status.  
38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision stems from a claim filed by the veteran in May 
2004 in which he contended that he is a former prisoner of 
war and eligible for certain VA benefits based upon that 
status.  The circumstances surrounding the event that the 
veteran asserts constitutes being taken as a prisoner of war 
all occurred in December 1944 during a period of war and 
involving hostile forces or agents of an enemy government.  
The Board finds that the veteran is not a former prisoner of 
war and thus not eligible for VA benefits on the basis of 
former prisoner of war status.  

Of record are what appears to be complete service treatment 
records.  However, in response to a VA request as to prisoner 
of war status, in April 2005 the National Personnel Records 
Center (NPRC) indicated that the veteran's records were fire 
related.  The Board has considered the U.S. Court of Appeals 
for Veterans Claims (Court) statement in Washington v. 
Nicholson, 19 Vet. App. 362, 371 (2005) that

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide and 
adequate statement of the reasons or 
bases for its rejection of such evidence 
is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

"Former prisoner of war" is defined at 38 U.S.C.A. 
§ 102(32) as follows:

The term "former prisoner of war" means 
a person who, while serving in the active 
military, naval, or air service, was 
forcibly detained or interned in line of 
duty - (A) by an enemy government or its 
agents, or a hostile force, during a 
period of war; or (B) by a foreign 
government or its agents, or a hostile 
force, under circumstances which the 
Secretary finds to have been comparable 
to the circumstances under which persons 
have generally been detained or interned 
by enemy governments during periods of 
war.  

The regulation that implements 38 U.S.C.A. § 102(32) is 
38 C.F.R. § 3.1(y), which states, in part, that the term 
former prisoner of war means a person who, while serving in 
the active military, naval or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y)(1).  Such findings shall 
be accepted only when detention or internment is by an enemy 
government.  Id.  However, VA is not required to follow the 
service department's findings that the veteran was not a 
prisoner of war.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
VAOPGCPREC 14-94. 59 Fed. Reg. 54673 (1994).

38 C.F.R. § 3.1(y)(2) provides for comparisons between 
detainment and internment by an enemy government and its 
agents, or a hostile force, during a period of war and 
detainment or internment by other entities.  The instant case 
is decided simply by application of 38 U.S.C.A. § 102(32)(A) 
to the undisputed facts.  

The Board has considered the representative's argument that 
the regulation narrows the statue and that this is a 
38 U.S.C.A. § 102(32)(A) situation.  To address this issue, 
the Board has considered the statue, standing alone, without 
consideration of the regulation, which clearly does not 
provide a basis to grant this claim.

Importantly, the Board will also address the key question of 
whether the veteran was a person who, while serving in the 
active military, was forcibly detained or interned in line of 
duty by an enemy government or its agents, or a hostile 
force, during a period of war. 

Prior to explaining the undisputed facts of this case, the 
Board addresses whether there is any finding by the service 
department that the veteran is a former prisoner of war or 
whether any evidence of record otherwise is favorable to such 
a finding.  

Service records that are associated with the claims file do 
not indicate prisoner of war status.  A May 2005 letter from 
the Army Board for Correction of Military Records to the 
veteran also fails to provide evidence that the veteran is a 
former prisoner of war.  This letter indicates that it was 
sent in response to the veteran's request for correction of 
his military records for an award of the Prisoner of War 
Medal.  The letter informed the veteran that the Army Board 
for Correction of Military Records would not take any action 
on this matter until the veteran had exhausted administrative 
remedies.  There is no affirmative evidence from the service 
department that the veteran is a former prisoner of war.  

The veteran has also submitted a document with an internet 
site listed at the bottom of the page and dated in June 2003.  
This document states that several medals are due, and 
contains the veteran's name in script at the top of the page.  
The names of the medals are in the French language and the 
veteran contends that one of the medals, "Croix du Combatant 
de la Resistance" translates to prisoner of war.  The 
authenticity of any such award is not shown.  The Board finds 
the possible French meaning, as interpreted by the veteran, 
on a document obtained from the internet and referring to a 
medal conferred by a government other than the United States, 
to be of only the most minimal, if any, probative value.  
This evidence is outweighed by the undisputed facts of this 
case.  

Additionally, the Board must find that the veteran's own 
statements provide evidence against his claim.  In his VA 
Form 21-526 initial application for benefits, received by VA 
in February 1996, the veteran indicated that he had never 
been a prisoner of war.  This is evidence that he only 
recently construed the events described below as being taken 
as a prisoner of war.  Further, the Board finds that it 
clearly indicates that the veteran himself, at some point, 
did not believe that the events the Board will describe in 
detail below constituted him being a POW. 

During the May 2008 hearing, the veteran explained the 
incident that he believes qualifies him as a former prisoner 
of war.  He reports that on or about December 15, 1944, his 
company was on patrol in an effort to recapture French 
territory from German forces.  Hearing transcript at 3.  At 
this point of time, many Germans were surrendering to 
American forces.  Sometime in the early morning the patrol 
commander ordered the veteran to leave his weapon behind and 
go out into a meadow to take the surrender of three armed 
enemy soldiers that the commander believed were seeking to 
surrender.  Id.  The veteran testified that he walked some 
distance along a flat meadow to arrive at the enemy soldier's 
location.  Id.  He reports:

And when I got there, there was three 
soldiers and they were in a bad mood.  
And I told them I was there to take their 
surrender.  And one of them spoke a 
little English and he told me to shut up.  
He said you are my prisoner.  And he 
talked about American bombers because 
they were upset about American bombing.  
And I was trying to talk to him about the 
Geneva Convention and that we were going 
to treat them all right and so forth.  
And he wouldn't have any of that.  
Id.  

The veteran testified that his patrol commander, accompanied 
by 13 or 14 U.S. soldiers, could see the veteran during this 
exchange, approximately 100 yards in the distance.  Id. at 4-
5.  He stated that "at one point, after awhile they wanted 
me to go with them" and that "one guy grabbed me and I 
wrestled away from him."  Id. at 8.  The veteran reported 
that one of the other soldiers then pointed his weapon at the 
veteran, the veteran dove to the ground behind a tree stump 
and the soldier fired a round hitting the tree stump, but not 
the veteran.  Id.  at 8-9.  He testified that one of the U.S. 
soldiers then fired a warning shot from a machine gun.  Id at 
9.  

The veteran opined that the reason that the enemy fired at 
him was because the veteran would not go with the enemy.  Id 
at 10.  The veteran stated that after these shots were fired 
he does not remember exactly what happened but at some point 
after it got dark he saw the company sergeant and two or 
three other U.S. soldiers approaching.  Id. at 11.  

The veteran also provided an account of this incident in a 
letter to the U.S. Army Human Resource Command, dated in June 
2005.  He stated in that letter that: 

on or about December 9, 1944 at 6:00 A.M. 
I was taken prisoner by the enemy after 
crossing the Zintel River in France.  
Late in the day after being shot at for 
refusing their order to join them, I was 
able to separate myself from them, but I 
was pinned down 1000 yards from both 
lines.  Eventually, I was rescued by a 
detachment led by Sergeant ["R.M."] 
under cover of darkness.  

Several statements are of record from persons who state that 
they served with the veteran during late 1944.  These 
statements are from "W.C.", "A.B.", "R.M.", and "G.M."  

In a September 2001 letter, W. C. reported that he witnessed 
the incident described by the veteran.  W.C. stated that the 
officer in command of the veteran believed the enemy wanted 
to surrender and ordered the veteran to go unarmed to take 
the surrender.  W.C. reports that the enemy soldiers had no 
intention of surrendering and thought that the U.S. forces 
wanted to surrender.  He also stated that when the veteran 
refused the enemy soldiers' order to join them, one of the 
enemy fired a shot at the veteran.  Finally, he reports that 
after several hours of negotiation failed, the veteran was 
able to separate himself from the enemy soldiers.  

In two writings, one received by VA in May 2004 and another 
dated in June 2004, A.B. reported that the veteran met with 
three of the armed enemy in the middle of a field.  A.B. 
reported that the enemy soldiers rejected the veteran's offer 
to take their surrender and instead took the veteran as 
prisoner.  

R. M. has also provided an account of the incident in a June 
2004 letter.  R.M. reported that the veteran was sent out 
unarmed to ask the enemy to surrender and instead of 
surrendering the enemy took the veteran prisoner.  R.M. 
states that this happened early in the morning and that the 
veteran broke away in the afternoon and started running back 
to the U.S. position.  He stated that the enemy shot at the 
veteran and the veteran was knocked down.  Finally he states 
that he and 3 or 4 other U.S. soldiers went out and rescued 
the veteran.  

In another statement, dated in April 1994 by an individual 
who signed his name of the initials G.M., but typed a name 
with the initials L.M., a different account of this incident 
or an account of a different incident is explained.  G.M. 
stated that at daybreak on December 10, 1944, a fire fight 
broke out at an enemy outpost in France.  G.M. reported that 
W.C., H.S., and the veteran gave chase to enemy who had 
retreated into town.  He stated that these U.S. soldiers were 
being led into a trap.  

G.M. went on to report that when the veteran reached the main 
street he was met with a demand to surrender by several of 
the enemy, but did not respond and instead ducked behind a 
fence.  After W.C. and H.P joined the veteran the three U.S. 
soldiers opened fire.  This account is reported as occurring 
on or about the same date of the events referred to by the 
veteran.  Apparently it describes a different incident and 
his thus not probative of the incident reported by the 
veteran. 

The Board accepts as generally accurate the facts as reported 
by the veteran.  The Board will also not dispute that the 
three individuals encountered by the veteran were a hostile 
force acting for an enemy government during a time of war.  
This case thus turns on whether the veteran was "detained or 
interned."  The Board finds that he was not and therefore is 
not a former prisoner of war.  

Neither "detained" nor "interned" is defined in Chapter 1 
of Title 38 of the U.S.C or in chapter 3 or in a relevant 
chapter of Title 38 of the C.F.R.  Thus, the Board looks to 
the dictionary definition of these words.  See Gomez v. 
Principi, 17 Vet. App. 369, 376 (Vet. App. 2003) (citing 
Black's Law Dictionary for the meaning of "should" and 
"must" in 38 U.S.C. § 7105); see also Kane v. Principi, 17 
Vet. App. 97 (2003) (citing Webster's Third New International 
Dictionary for the meaning of "attributable" in 38 U.S.C 
§ 1103).  

"A fundamental canon of statutory construction is that, 
unless otherwise defined, words will be interpreted as taking 
their ordinary, contemporary, common meaning." Perrin v. 
United States, 444 U.S. 37, 42, 100 S.Ct. 311, 62 L.Ed.2d 199 
(1979) (using Black's Law Dictionary to define a statutory 
term); see also Humana, Inc. v. Forsyth, 525 U.S. 299, 309-
10, 119 S.Ct. 710, 142 L.Ed.2d 753 (1999) (citing Black's Law 
Dictionary when interpreting a statutory term); see also 
Liesegang v. Secretary of Veterans Affairs  312 F.3d 
13681374-75 (Fed. Cir. 2002) (citing Perrin in support of 
employing a dictionary definition for "take effect").  

"Intern" is defined as "[t]o confine, especially in 
wartime."  Webster's II New College Dictionary 579 (2001).  
"Intern" is similarly defined as "[t]o restrict or confine 
a person or group of persons, particular in time of war.  
Black's Law Dictionary 815 (6th ed. 1990) 

"Detain" is defined as "[t]o keep from proceeding: DELAY", 
"[t]o keep in custody : CONFINE.", or an obsolete 
definition of [t]o retain or withhold."  Webster's II New 
College Dictionary 308 (2001).  Detain is also defined as 
"[t]o retain as the possession of personality.  To arrest, 
to check, to delay, to hinder, to hold, to keep in custody, 
to retard, to restrain from proceeding, to stay, to stop, to 
withhold."  Black's Law Dictionary 449 (6th ed. 1990) 

The veteran has described an event that began as a 
negotiation for surrender, turned into confusion, and 
resulted in an actual fight with the enemy.  This is not a 
description that the veteran was forcible detained or 
interned by hostile forces.  

This conclusion is clear from the facts as related by the 
veteran himself.  After the enemy soldiers told the veteran 
that he was their prisoner, the veteran explained to the 
soldiers that the U.S. would treat the enemy soldiers 
properly under the Geneva Convention.  This is evidence 
against a finding that the veteran was forcibly detained or 
interned at that time. 

As a factual finding, the Board finds that the veteran 
himself clearly did not believe that he was a prisoner of war 
during this situation.  The fact that he was speaking with 
the Germans is not in dispute, the fact that he was not armed 
and they were is not in dispute, but there is nothing to 
indicate that they were detaining him.  Instead, they contend 
that he is there prisoner, while he is trying to inform them 
that if they surrender, they will be treated well.  We are 
clearly at a point where both sides are determining their 
status.

Importantly, this statement from the veteran during his 
hearing clearly indicates that the veteran himself, at this 
critical moment, did not think of himself as being a POW as 
he was informing the Germans that they would be treated well 
under the Geneva Convention. 

A hostile force asserting that a soldier is their prisoner is 
no more than an assertion, it does not mean the soldier was 
indeed a prisoner of war.  That the veteran then told the 
hostile force that the U.S. would treat them well according 
to the Geneva Convention, is evidence that this exchange was 
a negotiation as to who was to be whose prisoner.  

The Board finds that the Germans were attempting to detain 
the veteran, at the same time the veteran was attempting to 
detain the Germans.  As the veteran ran from the Germans 
following failed negotiations, the Germans never detained the 
veteran (he never became their prisoner).  In this situation, 
the Board finds that neither side achieved their goal, as the 
veteran did not surrender to the Germans and the Germans (it 
appears) never surrendered to the Americans.  An attempt to 
detain is not the same as detaining. 

That the veteran approached the armed enemy soldiers unarmed 
is of no consequence in this matter.  Although the veteran 
was unarmed, all concerned were within rifle shot of the 
other members of the veteran's company as demonstrated by the 
veteran's account that a member of his company fired a 
warning shot at the enemy soldiers.  Hearing transcript at 9.  
Thus, the veteran was under the armed protection of his own 
forces and his personal unarmed status is not evidence that 
he was a prisoner of the hostile forces.  

More importantly, the account, as described by the veteran, 
indicates that American forces outnumbered the German forces 
and, most importantly, he could see the American forces while 
speaking with the three Germans.  Therefore, the numerically 
superior, heavily armed, American force could see the veteran 
and the Germans.  The very fluid nature of the situation was 
clear.  Had the Germans killed the veteran, it appears clear 
from the veteran's own statements that the Americans would 
have killed the numerically inferior German force.  They did 
not have the ability to detain the veteran.

This stage of the event clearly constitutes negotiation and 
is not evidence that the veteran was forcibly detained or 
interned.  At this point, notwithstanding the fact that they 
were heavily outnumbered, the Germans were not prisoners of 
the Americans and, conversely, the veteran was not a prisoner 
of the Germans.  The situation became a standoff between two 
enemy forces during war.  

Next, the encounter became combat.  When the enemy soldier 
grabbed the veteran, the veteran became engaged in an actual 
fight with the enemy.  Importantly, the veteran did not 
capitulate; there was no surrender.  Rather, the veteran 
engaged in the fight, wrestling away from the enemy and then 
evaded enemy gunfire.  Wrestling out of the momentary grasp 
of an enemy soldier is not escaping from internment or 
"detainment".  If this were the case, then every soldier 
who engaged in hand to hand combat with the enemy on the 
battlefield would necessarily be a former prisoner of war.  
This is not tenable.  

The Board has considered the definition found in Black's Law 
Dictionary cited above of "delay, to hinder, to hold, to 
keep in custody, to retard, to restrain from proceeding."  
While it could be argued that veteran was delayed or hindered 
by the three enemy soldiers, the same would be true of any 
battlefield encounter with the enemy.  Enemy fire pinning 
down a patrol certainly fits into "hinder" and "delay".  
Applying that language to find former prisoner of war status 
would mean that any soldier who engaged combat with the enemy 
was a prisoner of that enemy (as, in any combat situation, 
movements are hindered by the enemy).  In fact, based on this 
logic of the veteran's argument, all Germans forces, while in 
combat, were prisoners of the Americans (they were detained 
from their movements by American forces) at the same time 
that all American forces in combat were prisoners of the 
Germans (as they were detained from their movements by German 
forces).  Clearly this is an absurd result.  Reading the 
plain language of a statute in a manner that leads to absurd 
results is to be avoided.  Ramsey v. Nicholson, 20 Vet. App. 
16, 30 (2006).  

Finally, the reports by fellow servicemen that the veteran 
was taken prisoner must be considered within the context of 
the facts stated by the veteran.  This characterization of 
prisoner status is not a factual report but rather a 
characterization of prisoner status without reference to the 
statutory language or to any official findings.  As such the 
characterization is without probative value.  The facts show 
that the veteran was not a prisoner at any time during the 
reported negotiation and combat.  As a factual finding, the 
Board finds that the veteran himself did not believe himself 
to be a POW during the situation that he has described.

In conclusion, the undisputed facts of this case are that the 
veteran was at no point forcibly interned or detained by the 
three enemy soldiers.  The Board finds that he is not a 
former prisoner of war.  Hence, any VA benefits that would 
flow to him based on former prisoner of war status, are not 
available.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Since, no benefits were 
awarded by the RO in the decision below, and the Board is 
denying the veteran's appeal in this decision, no disability 
rating or effective date will be assigned.  Hence, lack of 
notice as to these elements is harmless error.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, the veteran was not notified of the evidence needed to 
substantiate his claim prior to the initial adjudication by 
the RO.  However, for two reasons, this failure to notify is 
not a reason to delay adjudication of this appeal.  

First, this appeal involves a claim that cannot be 
substantiated as a matter of law.  There are no undisputed 
facts in this case.  The only dispute is whether the facts 
show the veteran to be a former prisoner of war.  Hence the 
law, not the evidence, is dispositive and therefore, the VCAA 
duties to notify and assist are inapplicable.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Secondly, even if the VCAA duty to notify applied, the 
failure to notify in this case did not affect the essential 
fairness of the adjudication because the veteran has 
demonstrated actual knowledge of the evidence needed to 
substantiate his claim.  Indeed, in May 2008, he submitted a 
tabbed and numbered Brief to VA detailing his argument, 
citing to caselaw, statute and regulation.  Hence, he has 
shown actual knowledge of that which notice would have 
provided.  Any defect in notice has not resulted in prejudice 
to the veteran.  

The VCAA imposes upon VA a duty to assist veterans in the 
development of claims.  This duty includes assisting veterans 
in the procurement of service medical records and pertinent 
treatment records and providing examinations when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has satisfied any duty to assist applicable to this claim.  
That is, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has sought evidence from the 
National Personnel Records Center to establish former 
prisoner of war status.  Service treatment records are 
associated with the claims file.  Due to the nature of the 
claim, VA has no duty to afford the veteran a medical 
examination or obtain a medical opinion.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


